Exhibit 10.1

 

LOGO [g815424dsp15.jpg]  

Phone: 513-985-1920

Fax: 513-985-0999

www.aerpio.com

  

Aerpio Pharmaceuticals, Inc

9987 Carver Road, Suite 420

Cincinnati, OH 45242

 

LOGO [g815424dsp15a.jpg]

July 15, 2018

Regina Marek, CPA MBA

[***]

[***]

[***]

Dear Regina:

It is my pleasure to extend an offer of employment to you on behalf of Aerpio
Pharmaceuticals, Inc. (“Aerpio”). Aerpio is proud of its achievements to date
and we are looking to individuals such as yourself to play a key role in
advancing our exciting drug products. We are convinced that you will make an
impact, and we want to have you on our team.

This letter confirms to you Aerpio’s offer of full-time employment. The terms of
our offer are as follows:

 

1.

Position: Vice President of Finance, reporting to Michael Rogers, Chief
Financial Officer. Your primary responsibilities at Aerpio will be to manage all
elements of the Company’s financial accounting, controls, reporting, and
systems. Specific responsibilities will include direct oversight of the
accounting staff, maintaining and preparing the Company’s financial statements,
SEC filings, SOX compliance, technical accounting, tax accounting and
compliance, internal financial reporting, and treasury. In your role, you will
also act as the primary contact with our outside auditors, and work with the CFO
in preparation of financial press releases and the preparation and presentation
of materials for the Audit Committee of the Board of Directors.

 

2.

Start Date. Your start date will be on or around August 1, 2018.

 

3.

Compensation:

Your compensation will include the following.

(i) A base salary of $225,000 per year, paid monthly ($18,750 per month)

(ii) In addition to your base salary, you will be eligible to receive Incentive
Compensation as follows:

 

  (a)

Annual performance-based cash bonuses up to a maximum of 30% of salary. Such
bonuses are at the discretion of the Board of Directors. For the year ending
December 31, 2018, your bonus will be pro-rated from your start date

Subject: Regina Marek Offer

 

Page 1 of 5



--------------------------------------------------------------------------------

  (b)

You will receive a grant of 80,000 stock options (pending Board approval), which
will vest over four years. One quarter of these options will vest on the
one-year anniversary of your start date, and the remainder will vest monthly, in
equal installments, over the following 36 months. As a full-time employee, you
will be eligible for future stock options (or other long-term incentive grants)
and will be included in the employee equity incentive plan. All future stock
option allocations will be subject to Board discretion and approval. To the
extent that the Board approves long term incentive grants for the year ending
December 31, 2018, any grants will pro-rated from your start date.

 

4.

Performance / Salary Reviews: The current policy, subject to change without
notice, is that reviews are conducted on an annual basis. See Employee Handbook
for more details regarding policies and expectations for employees of Aerpio.

 

5.

Severance: In the event that your employment is terminated without cause, Aerpio
will pay you six (6) months of base salary. Such payments will be paid as salary
continuation under Aerpio’s normal pay practices at that time.

 

6.

Benefits: The Company is committed to providing comprehensive and competitive
benefits to its employees. The Company has a plan to provide for health care and
dental insurance and as an employee you and your family may be eligible to join
those plans. Eligibility for health care and dental insurance is contingent upon
meeting the 25 hours per week threshold. The Company also provides a 401K plan,
allowing employees to place pre-tax dollars in a retirement account up to the
maximum permitted by law. The Company will provide twenty (20) days of paid time
off (PTO) per calendar year, plus holidays, as defined and allocated in the
Aerpio Employee Handbook. The number of vacation days available to you in 2018
is on a prorated basis depending on start date and percent year remaining. In
addition to our “hard” benefits we offer a host of “soft” benefits such as a
fun, flexible and stimulating work environment and the rewards of developing
important new medicines.

 

7.

Taxes. All forms of compensation referred to in this Offer Letter are subject to
reduction to reflect applicable withholding and payroll taxes and other
deductions required by law. You hereby acknowledge that the Company does not
have a duty to design its compensation policies in a manner that minimizes your
tax liabilities, and you will not make any claim against the Company or its
board of directors related to tax liabilities arising from your compensation.

 

8.

Contingencies: Additionally, this offer is contingent upon your submission of
appropriate documentation for verification purposes in order for the Company to
maintain compliance with the Immigration and Reform Control Act of 1986, as
amended. Subsequent to accepting our offer, Aerpio expects all employees to
complete and have in force an Employee Agreement, incorporated by reference
herein, which will be sent in a subsequent mailing.

 

Subject: Regina Marek Offer

Page 2 of 5



--------------------------------------------------------------------------------

9.

Employment at Will: The parties hereto recognize that this offer of employment
is not intended to create a contract of employment and both Aerpio and the
employee retain the right to terminate the employment relationship at any time
without cause.

 

10.

Covenants, Company Matters - Confidentiality and Assignment of Rights:

Employee shall not disclose, use or make known for Employee’s or another’s
benefit other than for the benefit of the Company and its affiliates any Company
Confidential Information (as further defined and elaborated in the Employee
Agreement).

All ideas, concepts, inventions, improvements, programs, information technology,
derivative works, processes, configurations, data, procedures, designs,
techniques and other works of authorship, conceived or reduced to practice by
Employee, either solely or in collaboration with others, during Employee’s
employment with the Company, including but not limited to all copyright,
trademark, patent, trade secret and intellectual property rights associated
therewith, shall become and remain the exclusive property of the Company.
Employee hereby assigns to the Company any and all of Employee’s right, title
and interest in and to any of the foregoing, and Employee waives any claim that
Employee may have thereto (as further defined and elaborated in the Employee
Agreement).

 

11.

Interpretation, Amendment and Enforcement. This Offer Letter constitutes the
complete agreement between you and the Company, contains all of the terms of
your employment with the Company and supersedes any prior agreements,
representations or understandings (whether written, oral or implied) between you
and the Company. The terms of this Offer Letter and the resolution of any
disputes as to the meaning, effect, performance or validity of this Offer Letter
or arising out of, related to, or in any way connected with, this Offer Letter,
your employment with the Company or any other relationship between you and the
Company (the “Disputes”) will be governed by Ohio law, excluding laws relating
to conflicts or choice of law. You and the Company submit to the exclusive
personal jurisdiction of the federal and state courts located in the state of
Ohio in connection with any Dispute or any claim related to any Dispute.

[Remainder of Page Intentionally Left Blank.]

 

Subject: Regina Marek Offer

Page 3 of 5



--------------------------------------------------------------------------------

To indicate acceptance, please sign and return a copy of this letter (via fax,
pdf or regular mail).

Gina, we look forward to you joining us at Aerpio. Everyone on the team who met
you believes that you can make a great contribution to the success of Aerpio.
Aerpio presents an opportunity to work with experienced, capable people whose
primary mission is to make a significant difference in the lives of people with
diabetes. We hope that you will join us in this endeavor.

Respectfully,

 

Aerpio Pharmaceuticals, Inc. By:  

/s/ Michael Rogers

Name: Michael Rogers Title: Chief Financial Officer cc:   Stephen Hoffman,
Joseph Gardner

 

 

The undersigned accepts the above employment offer, agrees that it contains
partial terms of employment with Aerpio Pharmaceuticals, Inc. By accepting this
offer of employment, the undersigned is acknowledging that no prior employment
obligations or other contractual restrictions exist which preclude employment
with Aerpio Pharmaceuticals, Inc. It is further understood that this offer is
confidential and disclosure of any of the terms and conditions contained herein
constitute grounds for termination of employment or withdrawal of this offer.

 

Accepted:

/s/ Regina Marek

Regina Marek

 

Subject: Regina Marek Offer

Page 4 of 5



--------------------------------------------------------------------------------

 

Subject: Regina Marek Offer

Page 5 of 5